Exhibit 3.1 SECOND AMENDED AND RESTATED BYLAWS OF OVERHILL FARMS, INC. ARTICLE I OFFICES Section 1.1.The principal office of the corporation shall be located at such place within or outside of the State of Nevada as the board of directors may determine from time to time. Section 1.2.The corporation may also have offices at such other places, within and without the State of Nevada, as the board of directors may from time to time determine or as the business of the corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS Section 2.1.All annual meetings of stockholders shall be held at the offices of the corporation in the City of Vernon, State of California, or at such other place as from time to time may be designated by resolution of the board of directors. Special meetings of the stockholders may be held at such time and place, within or without the State of Nevada, as may be stated in the notice of the meeting or in a duly executed waiver of notice thereof. Section 2.2.Annual meetings of stockholders shall be held at such time and date as may be designated by the board of directors, at which the stockholders shall elect directors and transact such other business as may properly be brought before the meeting. Section 2.3.Special meetings of the stockholders, for any purpose or purposes, unless otherwise prescribed by Title 7, Chapter 78 of the Nevada Revised Statutes (the “NRS”) or by the articles of incorporation, may be called by the chairman of the board of directors, or the president, a majority of the board of directors and shall be called by the president or secretary at the request in writing of a majority of the board of directors, or at the request in writing of stockholders owning a majority in amount of the entire capital stock of the corporation issued and outstanding and entitled to vote. Such request shall state the purpose or purposes of the proposed meeting. Section 2.4.Notices of meetings shall be in writing and signed by the president, a vice president, the secretary, an assistant secretary, or by such other natural person or persons as the directors shall designate. Such notice shall state the purpose or purposes for which the meeting is called and the time when, and the place, which may be within or without the State of Nevada, where it is to be held. A copy of such notice shall be either delivered personally to, or shall be mailed postage prepaid to, each stockholder of record entitled to vote at such meeting not less than ten (10) nor more than sixty (60) days before such meeting. If mailed, it shall be directed to a stockholder at his address as it appears upon the records of the corporation, and upon such mailing of any such notice, the service thereof shall be complete, and the time of the notice shall begin to run from the date upon which such notice is deposited in the mail for transmission to such stockholder. Personal delivery of any such notice to any officer of a corporation or association, or to any member of a partnership, shall constitute delivery of such notice to such corporation, association or partnership. In the event of the transfer of stock after delivery or mailing of the notice of and prior to the holding of the meeting, it shall not be necessary to deliver or mail notice of the meeting to the transferee. Section 2.5.Business transacted at any special meeting shall be limited to the purposes stated in the notice. Section 2.6.The holders of a majority of the stock issued and outstanding and entitled to vote thereat, present in person or represented by proxy, regardless of whether the proxy has authority to vote on all matters, shall constitute a quorum at all meetings of the stockholders for the transaction of business except as otherwise provided by statute or by the articles of incorporation. If, however, a quorum shall not be present or represented at any meeting of the stockholders, the stockholders entitled to vote thereat, present in person or represented by proxy, shall have power to adjourn the meeting from time to time, without notice other than announcement at the meeting, unless required by law, until a quorum shall be present or represented. At such adjourned meeting at which a quorum shall be present or represented, any business may be transacted which might have been transacted at the meeting as originally notified. Section 2.7.All elections for directors shall be determined by a plurality of the votes cast.
